     Case 1:18-cv-01539-AWI-SKO Document 19 Filed 09/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KAREN VANCE, on behalf of herself and                    No. 1:18-cv-01539-AWI-SKO
         all others similarly situated,
12
                             Plaintiff,
13                                                                ORDER DIRECTING THE CLERK OF
               v.                                                 COURT TO CLOSE THE CASE
14
         ZACKY & SONS POULTRY, LLC, dba                           (Doc. 18)
15       Zacky Farms,
16                           Defendant.
17

18
              On September 15, 2021, Plaintiff filed a “Status Report and Notice of Voluntary
19
     Dismissal with Prejudice,” in which Plaintiff notifies the Court that her claims are dismissed with
20
     prejudice.1 (Doc. 18.) Plaintiff filed this notice before the opposing party served either an
21
     answer or a motion for summary judgment. As such, Plaintiff has voluntarily dismissed this
22
     matter with prejudice pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure.
23
     The Court therefore DIRECTS the Clerk of Court to close this case.
24

25   IT IS SO ORDERED.
26
27
     1
      Despite Plaintiff submitting her status report “on behalf of all persons similarly situated” (see Doc. 18 at 1), there
28   has been no certification of a class in this case and, thus, the putative class members are not parties to this action.
     Case 1:18-cv-01539-AWI-SKO Document 19 Filed 09/16/21 Page 2 of 2


 1   Dated:   September 16, 2021                 /s/ Sheila K. Oberto    .
 2                                         UNITED STATES MAGISTRATE JUDGE

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
